Case: 14-12062    Date Filed: 12/29/2014   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-12062
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:13-cv-00094-WLS



IRVIN E. TALIAFERRO,

                                                            Plaintiff-Appellant,

                                    versus

FREEMAN,
IRS,

                                                                     Defendant,

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.

                       ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (December 29, 2014)
               Case: 14-12062     Date Filed: 12/29/2014    Page: 2 of 7


Before MARCUS, JORDAN, and BLACK, Circuit Judges.

PER CURIAM:

      Irvin E. Taliaferro, proceeding pro se, filed a complaint seeking to enjoin the

Internal Revenue Service from issuing notices of levy and directing it to return

monies already seized as a result of its notices of levy. The district court dismissed

for failure to state a claim and for lack of subject-matter jurisdiction.

      On appeal, Mr. Taliaferro argues he is not a taxpayer, and is not subject to

federal taxation, because (1) the Sixteenth Amendment authorizes the imposition

of excise taxes but not income taxes; (2) Congress has taxing authority over only

federal enclaves; (3) IRS levies may be served only to collect taxes owed by

federal employees; and (4) although he is a United States citizen, for purposes of

the tax code, he is a nonresident alien who is subject to taxation only on income

that is connected with the conduct of a trade or business. Mr. Taliaferro also

contends that the levies violate his Fourth Amendment right to be free from

unreasonable seizures and his Fifth Amendment right to due process.               Mr.

Taliaferro’s arguments are unavailing, and we affirm.

                                           I


      “We review dismissals for lack of federal subject-matter jurisdiction de

novo.” Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). Plenary review



                                           2
              Case: 14-12062     Date Filed: 12/29/2014   Page: 3 of 7


also applies to dismissals for failure to state a claim. Magluta v. Samples, 256 F.3d

1282, 1283 (11th Cir. 2001).


      Apart from several statutory exceptions not applicable here, the Anti-

Injunction Act, 26 U.S.C. § 7421(a), “generally forbids courts to restrain the IRS

from assessing or collecting a tax.” Hempel v. United States, 14 F.3d 572, 573

(11th Cir. 1994). The Act bars not only suits that directly seek to restrain the

assessment or collection of taxes, but also suits that seek to restrain IRS activities

“‘which are intended to or may culminate in the assessment or collection of

taxes.’” Kemlon Prods. & Dev. Co. v. United States, 638 F.2d 1315, 1320 (5th

Cir.), modified on other grounds, 646 F.2d 223 (5th Cir. May, 1981) (quoting

United States v. Dema, 544 F.2d 1373, 1376 (7th Cir. 1976)). Under a judicially-

created exception to the Act, “no injunction will issue unless the plaintiff can show

that under no circumstances could the government ultimately prevail and there

exists an independent basis for equity jurisdiction.” Hobson v. Fischbeck, 758

F.2d 579, 581 (11th Cir. 1985) (citing Enochs v. Williams Packing & Nav. Co., 370

U.S. 1, 7 (1962)). Even if the government cannot ultimately prevail, however, an

injunction will not issue where the plaintiff has an adequate remedy at law. Id.


      Mr. Taliaferro sought injunctive relief in the form of an order directing the

IRS to cease collecting taxes from him by levy and to return to him all monies


                                          3
                Case: 14-12062       Date Filed: 12/29/2014       Page: 4 of 7


already collected by levy. Because the relief Mr. Taliaferro requested would

restrain the IRS from collecting his unpaid tax liability, the suit was barred by the

Tax Anti-Injunction Act. See § 7421(a); Kemlon Prods., 638 F.2d at 1320.1


       The judicially-created exception to the Act does not apply because the

government would likely prevail on Mr. Taliaferro’s meritless claims.                     First,

Congress has the power to lay and collect taxes, and the IRS is charged with

enforcing the collection of taxes. Madison v. United States, 758 F.2d 573, 574

(11th Cir. 1985).       Second, “[for nearly a century], the Supreme Court has

recognized that the sixteenth amendment authorizes a direct nonapportioned tax

upon United States citizens throughout the nation, not just in federal enclaves.”

United States v. Collins, 920 F.2d 619, 629 (10th Cir. 1990). Third, we previously

rejected as frivolous Mr. Taliaferro’s argument that the federal income tax only

applies to federal employees. See Taliaferro v. C.I.R., 272 F. App'x 831, 833 (11th

Cir. 2008). Fourth, Mr. Taliaferro admits to being a United States citizen, and he

is not a non-resident alien for purposes of the tax code.                  See 26 U.S.C. §

7701(b)(1)(B) (“An individual is a nonresident alien if such individual is neither a

citizen of the United States nor a resident of the United States[.]”). Finally, Mr.

1
 “[T]he federal tax exception to the Declaratory Judgment Act[, 28 U.S.C. § 2201(a),] is at least
as broad as the prohibition of the Anti-Injunction Act[.]” Mobile Republican Assembly v. United
States, 353 F.3d 1357, 1362, 1363 n.6 (11th Cir. 2003). Thus, the district court was correct in
pointing out that declaratory relief was not available to Mr. Taliaferro insofar as he sought to
have actions taken by the IRS declared illegal.

                                               4
              Case: 14-12062    Date Filed: 12/29/2014   Page: 5 of 7


Taliaferro’s arguments as to the Fourth and Fifth Amendments and their

applicability in this case are simply without merit, and do not warrant further

discussion.


      Even if we were to assume that the government was sure to lose on the

merits of Mr. Taliaferro’s claims, an injunction would still be improper because

Mr. Taliaferro “has an adequate remedy at law—he can pay the disputed taxes and

then sue for a refund.” Hobson, 758 F.2d at 581. See also 26 U.S.C. § 7422(a)

(“No suit or proceeding shall be maintained in any court for the recovery of any

internal revenue tax alleged to have been erroneously or illegally assessed or

collected . . . until a claim for refund or credit has been duly filed with the

Secretary.”); Flora v. United States, 362 U.S. 145, 157 (1960) (construing 28

U.S.C. § 1346(a)(1) as requiring full payment of taxes owed before bring suit

against the United States). Mr. Taliaferro admits that he has not filed an income

tax return since 1995, and therefore has chosen not to avail himself of this remedy.


      We therefore affirm the district court’s dismissal of Mr. Taliaferro’s

complaint.

                                        III


      The government, by separate motion, asks us to impose sanctions on Mr.

Taliaferro. We agree that sanctions are warranted.

                                         5
              Case: 14-12062    Date Filed: 12/29/2014   Page: 6 of 7


      Pursuant to Federal Rule of Appellate Procedure 38, if we “determine[ ] that

an appeal is frivolous, [we] may, after a separately filed motion or notice from the

court and reasonable opportunity to respond, award just damages and single or

double costs to the appellee.” We have held that sanctions are appropriate “where

an appeal is patently frivolous, Hobson, 758 F.2d at 581, and have “indicated that

[we] will impose double costs and attorney's fees where a taxpayer prosecutes a

frivolous appeal.” Ricket v. United States, 773 F.2d 1214, 1216 (11th Cir. 1985).

Although we are generally reluctant to do so, we have imposed sanctions on pro se

litigants in certain situations. See United States v. Morse, 532 F.3d 1130, 1133

(11th Cir. 2008) (citing cases). Sanctions have been imposed, for example, where

the “appellant's contentions are stale and have long been settled.” McNair v.

Eggers, 788 F.2d 1509, 1510 (11th Cir. 1986).


      By Mr. Taliaferro’s own admission, he is no novice when it comes to tax

law. In his brief to this Court, he boasts about spending “two years researching the

tax codes relative to tax on income, [ ] Supreme Court Decisions, the Uniform

Commercial Codes and Federal Court Decisions.” Appellant’s Br. at 3. Mr.

Taliaferro’s instant complaint and arguments before this Court are essentially an

attempt to re-litigate whether the government has the authority to assess taxes

against him and to collect those taxes by levy. His arguments are without any

arguable merit, as we explained in our 2008 decision involving Mr. Taliaferro. See

                                         6
                 Case: 14-12062   Date Filed: 12/29/2014   Page: 7 of 7


Taliaferro, 272 F. App'x at 833. As discussed above, his contentions “have long

been settled.”


      Federal courts should not countenance the prosecution of frivolous appeals.

In the interest of judicial economy, and in an attempt to dissuade meritless appeals

like this one, we find that sanctions against Mr. Taliaferro are appropriate. We

direct the district court, upon receipt of the mandate and after a hearing, to

determine the appropriate amount of sanctions against Mr. Taliaferro, up to and

including double costs. See Fed. R. App. P. 38; Hobson, 758 F.2d at 581.


      AFFIRMED; SANCTIONS IMPOSED.




                                          7